Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Detailed Action	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.  

Reasons for Allowance
Claims 1-4, 7-11 & 14 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…(a) defining, by the user, correspondingly pertinent columns in said first source dataset and in said second source dataset, wherein one of said correspondingly pertinent columns in each dataset comprises numeric data and wherein at least one of said correspondingly pertinent columns in each dataset comprises label data; (b) associating, by said processor, label data in any one row of said first dataset (1) to labels in any other row of said first source dataset; and (2) to labels in any row of said second source dataset; then calculating, by said processor, a numeric sum of said numeric data in each dataset for every label data that are identical; (c) comparing, by said processor, each numeric sum of every identical  label data between said first source dataset and said second source dataset, said processor determining numeric sums that are equal for identical label data and numeric sums that are unequal for identical label data; (d) displaying on said display, by said processor, said numeric sums that are unequal for identical label data for defining at least one discrepancy, said processor alerting the user that particular label data in said correspondingly pertinent columns are similar, although not identical, using fuzzy matching properties of said label data; (e) permitting a user to enter comments about said displayed at least one discrepancy using said user input, and (f) said processor saving step (a) to permit said processor to reproduce said correspondingly pertinent columns for identifying one or more discrepancies in other data between said first and second source datasets” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-4 & 7 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claim 8 and its dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…(b) associating, by said processor, label data in any one row of said first dataset (1) to labels in any other row of said first source dataset; and (2) to labels in any row of said second source dataset; then calculating, by said processor, a numeric sum of said numeric data in each dataset for every label data that are identical; (c) comparing, by said processor, each numeric sum of every identical  label data between said first source dataset and said second source dataset, said processor determining numeric sums that are equal for identical label data and numeric sums that are unequal for identical label data; (d) displaying on said display, by said processor, said numeric sums that are unequal for identical label data for defining at least one discrepancy, said processor alerting the user that particular label data in said correspondingly pertinent columns are similar, although not identical, using fuzzy matching properties of said label data”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant had provided a persuasive argument in view of the amended language not being taught by the applied references, where Applicant had significantly amended the currently submitted claim language to provide added specificity to the inventive steps involving the comparison of labeled rows and columns for the identification of discrepancies.  Through an updated search in view of Applicant’s amended language, the Bong et al (US20160027123) reference appeared to be the most pertinent art discovered, and was made of notice for its teachings of providing the automatic tagging of a trial balance, where first and second data subset groupings of a trial balance having at least numeric values are identified by type using label identifiers, and compared for matching using fuzzy logic that provides the identification of errors.  The Bong et al reference fails to disclose the process of incorporating the calculation of a numeric sum pertaining to the values of identified rows and columns for identified labels in order to determine one or more discrepancies using fuzzy matching properties, which appeared critical to Applicant’s claimed invention.  In the same fashion, the Singh et al (US20150019216) reference provided teachings for the calculations of values found within rows/columns of tabular data having associated header identifiers using fuzzy techniques within a table manipulation system, but failed to provide for the utilization of the summation of values for alerting users and allowing users to annotate displayed results of discrepancies/errors, which appeared critical to Applicant’s claimed invention.  
Independent Claim 8 has been analyzed and allowed using similar rationale and, in combination with the other elements recited, is not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.	
	**Grichnik et al (USPG Pub No. 20090119323A1) teaches a method and system for reducing a data set.
	**Bong et al (USPG Pub No. 20160027123A1) teaches automatic tagging of trial balance.
	**Singh et al (USPG Pub No. 20150019216A1) teaches performing an operation relative to tabular data based upon voice input.
	**Adjaoute et al (USPG Pub No. 20160078367A1) teaches a data clean-up method for improving predictive model training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/14/2022